Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered April 27, 1977, convicting him of possession of gambling records in the first degree, after a nonjury trial, and imposing sentence. This appeal also brings up for review various intermediate orders, one of which denied defendant’s motion for an in camera hearing with respect to the identity of an informant. Case remitted to the Criminal Term for the holding of an in camera hearing and the furnishing of a report to this court in accordance with the guidelines set forth in People v Darden (34 NY2d 177), and the appeal is held in abeyance in the interim. Our examination of the record reveals that, apart from the information received from the informer, there was insufficient evidence to establish probable cause for the issuance of the search warrant. Therefore the trial court should have conducted an in camera inquiry in accordance with the guidelines set forth in People v Darden (34 NY2d 177, supra). (See, also, People v Little, 48 AD2d 720.) Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.